United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                  UNITED STATES COURT OF APPEALS               March 6, 2003

                       For the Fifth Circuit              Charles R. Fulbruge III
                                                                  Clerk


                            No. 01-50476


                     UNITED STATES OF AMERICA

                                                Plaintiff - Appellee,

                               versus

                     REYNALDO PORTILLO-AGUIRRE

                                               Defendant - Appellant.



           Appeal from the United States District Court
        for the Western District of Texas, Pecos Division


                ON PETITION FOR REHEARING EN BANC
                       Opinion 311 F.3d 647
                      (5th Cir. Nov. 1, 2002)


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:

     Treating the petition for rehearing en banc as a petition for

panel rehearing, the petition for panel rehearing is DENIED.          The

court having been polled at the request of one of the members of

the court and a majority of the judges who are in regular active

service not having voted in favor (FED. R. APP. P. 35 and 5TH CIR. R.



                                -1-
35), the petition for rehearing en banc is DENIED.

     THE MANDATE SHALL ISSUE FORTHWITH.




                               -2-